USCA11 Case: 21-12643      Date Filed: 11/15/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12643
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
HORACE S. CAUDLE, JR.,
a.k.a. Black,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
          D.C. Docket No. 5:09-cr-00157-RDP-SGC-1
                   ____________________
USCA11 Case: 21-12643        Date Filed: 11/15/2022     Page: 2 of 6




2                      Opinion of the Court                21-12643


Before JILL PRYOR, LUCK, and MARCUS, Circuit Judges.
PER CURIAM:
       Horace Caudle, pro se, appeals from the district court’s de-
nial of his motion for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A). On appeal, he argues that: (1) his heart failure and
hypertension, in combination with COVID-19, constitute an ex-
traordinary and compelling reason for his release; and (2) various
sentencing issues -- mainly that his mandatory minimum sentence
would have been 25 years’ imprisonment instead of life imprison-
ment had he been sentenced under the First Step Act -- constitute
an extraordinary and compelling reason for his release. After thor-
ough review, we affirm.
       We review de novo whether a defendant is eligible for a sen-
tence reduction under 18 U.S.C. § 3582(c)(1)(A). United States v.
Bryant, 996 F.3d 1243, 1251 (11th Cir.), cert. denied, 142 S. Ct. 583
(2021). However, we review a district court’s denial of a prisoner’s
§ 3582(c)(1)(A) motion for abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021).
       District courts lack the inherent authority to modify a term
of imprisonment but may do so to the extent permitted under
§ 3582(c). United States v. Puentes, 803 F.3d 597, 606 (11th Cir.
2015); 18 U.S.C. § 3582(c). As amended by § 603(b) of the First Step
Act, that section now provides, in relevant part:
USCA11 Case: 21-12643         Date Filed: 11/15/2022     Page: 3 of 6




21-12643                Opinion of the Court                         3

       [T]he court, upon motion of the Director of the Bu-
       reau of Prisons [(“BOP”)], or upon motion of the de-
       fendant after the defendant has fully exhausted all ad-
       ministrative rights to appeal a failure of the [BOP] to
       bring a motion on the defendant’s behalf or the lapse
       of 30 days from the receipt of such a request by the
       warden of the defendant’s facility, whichever is ear-
       lier, may reduce the term of imprisonment . . . , after
       considering the factors set forth in section 3553(a) to
       the extent that they are applicable, if it finds
       that . . . extraordinary and compelling reasons war-
       rant such a reduction . . . and that such a reduction is
       consistent with applicable policy statements issued by
       the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).
       As we recently explained, to grant a reduction under
§ 3582(c)(1)(A), district courts must find that three necessary con-
ditions are satisfied: “support in the § 3553(a) factors, extraordinary
and compelling reasons, and adherence to § 1B1.13’s policy state-
ment.” United States v. Tinker, 14 F.4th 1234, 1237–38 (11th Cir.
2021). District courts do not need to address these three conditions
in any particular sequence, and a defendant’s failure to satisfy any
one of them forecloses a sentence reduction. Id. at 1237.
       The policy statement applicable to § 3582(c)(1)(A) is found
in U.S.S.G. § 1B1.13. See U.S.S.G. § 1B1.13. The commentary to
§ 1B1.13 states that extraordinary and compelling reasons exist un-
der any of the circumstances listed, provided that the court
USCA11 Case: 21-12643         Date Filed: 11/15/2022      Page: 4 of 6




4                       Opinion of the Court                  21-12643

determines that the defendant is not a danger to the safety of any
other person or to the community. See id., comment. (n.1). The
commentary lists a prisoner’s medical condition as a possible ex-
traordinary and compelling reason warranting a sentence reduc-
tion if he: (1) has a terminal disease; or (2) is suffering from a phys-
ical or mental condition that diminishes his ability to provide self-
care in prison and from which he is not expected to recover.
Id., comment. (n.1(A)). The commentary also contains a catch-all
provision for “other reasons,” which provides that a prisoner may
be eligible for a sentence reduction if the Director of the BOP de-
termines there is an extraordinary and compelling reason. Id.,
comment. (n.1(D)).
       The policy statement in § 1B1.13 is applicable to all motions
filed under § 3582(c)(1)(A), including those filed by prisoners,
which means that district courts cannot reduce a sentence under
§ 3582(c)(1)(A) unless doing so would be consistent with § 1B1.13.
Bryant, 996 F.3d at 1262. Accordingly, district courts are precluded
“from finding extraordinary and compelling reasons within the
catch-all provision beyond those specified” in § 1B1.13. United
States v. Giron, 15 F.4th 1343, 1347 (11th Cir. 2021). We recently
held that “the confluence of [a prisoner’s] medical conditions and
COVID-19” did not constitute an extraordinary and compelling
reason warranting compassionate release when the prisoner’s med-
ical conditions did not meet the criteria of § 1B1.13, comment.
(n.1(A)). Id. at 1346.
USCA11 Case: 21-12643         Date Filed: 11/15/2022      Page: 5 of 6




21-12643                Opinion of the Court                          5

        Here, the district court did not abuse its discretion in deny-
ing Caudle’s motion because he did not present any extraordinary
and compelling reason justifying his release. For starters, Caudle’s
claim that several sentencing errors constituted an extraordinary
and compelling reason for release -- including that his mandatory
minimum sentence would have been 25 years’ imprisonment in-
stead of life imprisonment had he been sentenced under the First
Step Act -- is foreclosed by our precedent. As we’ve squarely held,
a district court cannot find extraordinary and compelling reasons
beyond those specified in § 1B1.13, and § 1B1.13 does not provide
any relief for sentencing errors like the ones Caudle has raised. See
Bryant, 998 F.3d at 1262; Giron, 15 F.4th at 1347.
       Nor did the district court abuse its discretion in determining
that Caudle’s heart failure and hypertension did not constitute an
extraordinary and compelling reason for his release. See U.S.S.G.
§ 1B1.13 comment. (n.1(A)); Bryant, 996 F.3d at 1249–50; Giron, 15
F.4th at 1346–47. Indeed, while § 1B1.13 offers relief to inmates
who are suffering from a physical or mental condition that dimin-
ishes their ability to provide self-care in prison, Caudle, notably, has
not sought relief on this basis. Instead, Caudle says that his medical
conditions create an extraordinary and compelling reason for his
release because they increase the likelihood that he will experience
severe COVID-19 symptoms, but this claim is too speculative to
warrant a reduction of his sentence. Section 1B1.13 offers relief to
inmates who are suffering from a physical or mental condition that
diminishes their ability to provide self-care in prison; Caudle,
USCA11 Case: 21-12643        Date Filed: 11/15/2022    Page: 6 of 6




6                      Opinion of the Court               21-12643

however, seeks relief based only on speculation that he is at a high
risk of contracting COVID-19, and, if he does, that he will suffer
severe symptoms. See U.S.S.G. § 1B1.13 comment. (n.1(A)); see
also Giron, 15 F.4th at 1346–47.
      Finally, because Caudle’s failure to show any extraordinary
and compelling reasons is dispositive, we need not consider
whether the § 3553(a) factors weigh in favor of granting him relief.
See Tinker, 14 F.4th at 1237–38. Accordingly, we affirm the denial
of Caudle’s motion for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A).
      AFFIRMED.